FILED
                            NOT FOR PUBLICATION                             JUL 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50474

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00790-DMS

  v.
                                                 MEMORANDUM *
MARIO RAMIREZ-ALMAGUER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Mario Ramirez-Almaguer appeals from the 48-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

       Ramirez-Almaguer argues that the district court failed to consider his

arguments in mitigation and to explain its sentence sufficiently. There was no

procedural error in the district court’s consideration of the parties’ arguments and

explanation of its sentence. See United States v. Valencia-Barragan, 608 F.3d

1103, 1108 (9th Cir. 2010).

       Ramirez-Almaguer also contends that the district court gave undue weight to

his criminal history in imposing sentence and that the resulting sentence is

substantively unreasonable. The sentence nine months below the low end of the

advisory Sentencing Guidelines range is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances. See Gall

v. United States, 552 U.S. 38, 51 (2007); United States v. Gutierrez-Sanchez, 587

F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                                  11-50474